DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan. 10th, 2022 has been entered.
 This action is in response to the amendments filed on Jan. 10th, 2022. A summary of this action:
Claims 1, 3, 8 have been presented for examination.
Claims 1 and 8 have been amended
Claims 2, 4-7, 9-20 have been cancelled
Claims 1 and 3 are objected to because of the following informalities:  
Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1, 3, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., “BIM-based automated design and planning for boarding of light-frame residential buildings”, 2018 
Claim(s) 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., “BIM-based automated design and planning for boarding of light-frame residential buildings”, 2018 in view of Tomasz Fudala, “Manage Clash Detection of Framing Using MWF & Revit”, Blog Posting on the Autodesk Website, Feb. 21st 2014, URL: blogs(dot)autodesk(dot)com/bim-and-beam/2014/02/21/manage-clash-detection-of-framing-using-mwf-revit/ 
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16-17 and 21 of copending Application No. 16/822,153 in view of  Tomasz Fudala, “Manage Clash Detection of Framing Using MWF & Revit”, Blog Posting on the Autodesk Website, Feb. 21st 2014, URL: blogs(dot)autodesk(dot)com/bim-and-beam/2014/02/21/manage-clash-detection-of-framing-using-mwf-revit/. This is a provisional nonstatutory double patenting rejection.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16-17 and 21 of copending Application No. 16/822,153 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 3, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 8 of copending Application No. 16/822,124 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1 and 3 of copending Application No. 16/822,144 in view of  Tomasz Fudala, “Manage Clash Detection of Framing Using MWF & Revit”, Blog Posting on the Autodesk Website, Feb. 21st 2014, URL: blogs(dot)autodesk(dot)com/bim-and-beam/2014/02/21/manage-clash-detection-of-framing-using-mwf-revit/. This is a provisional nonstatutory double patenting rejection.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 11 of copending Application No. 16/822,144 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, 14-15 of copending Application No. 16/822,172 in view of  Tomasz Fudala, “Manage Clash Detection of Framing Using MWF & Revit”, Blog Posting on the Autodesk Website, Feb. 21st 2014, URL: blogs(dot)autodesk(dot)com/bim-and-beam/2014/02/21/manage-clash-detection-of-framing-using-mwf-revit/. This is a provisional nonstatutory double patenting rejection.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 14-15 of copending Application No. 16/822,172 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3 of copending Application No. 16/822,115 in view of  Tomasz Fudala, “Manage Clash Detection of Framing Using MWF & Revit”, Blog Posting on the Autodesk Website, Feb. 21st 2014, URL: blogs(dot)autodesk(dot)com/bim-and-beam/2014/02/21/manage-clash-detection-of-framing-using-mwf-revit/. 
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/822,115 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the claim objections
	In view of the amendments, the objections are withdrawn. New objections are presented below as was necessitated by amendment. 

Regarding the § 112(a) Rejection
	The rejection is withdrawn in view of the amendments, and a new grounds of rejection is set forth below as was necessitated by the amendments. 

Regarding the Double Patenting Rejection
	The rejection is maintained. In addition, new grounds of rejection are presented below.


1) No fee/deposit account was submitted
2) Both boxes 1 and 2 were checked. Check only one of these two boxes, not both.
3) The title of the invention is incomplete – the complete title should be listed on the TD form

Regarding the § 101
The rejection is maintained, and has been updated below as necessitated by amendment. 

As an initial matter, the Examiner notes that these arguments have been submitted in similar form in several co-pending applications, e.g. application numbers 16/822,115; 16/822,144; 16/822,172, and others.
This is improper because the arguments need to be for the instant claimed invention, of the application at issue. To clarify: these arguments, as submitted, do not argue what is presently claimed in the instant application – it is improper to import limitations from the specification, let alone from other applications, into the instant claimed invention.
As per MPEP § 2103: “See In re Hiniker Co., 150 F.3d 1362, 1369, 47 USPQ2d 1523, 1529 (Fed. Cir. 1998) ("[T]he name of the game is the claim.").”

Applicant Submits (Remarks, page 6): “The present set of amended claims provide for a process which is highly unlikely to be performed by a mental process or with a pen and 

Examiner’s Response:
	The Examiner respectfully disagrees.
	The recitations in the claims of “files” and “CAD” are nothing more then, as per MPEP § 2106.05(f): “simply adding a general purpose computer or computer components after the fact to an abstract idea” which “does not integrate a judicial exception into a practical application or provide significantly more.”
	See the rejection for more clarity. 
	Furthermore, the claims make no recitation of “3D” as argued. 

Applicant Submits (Remarks, page 6): “Through the present invention the building process is improved through the analysis and processing of the software/computer program/method to take an original model file and create a new model file with the sheathing material and also create 3d model files of the sheathing material panels. The present invention also manipulates a 3D model to new 3D models ( of the building sections) and create an assembly process which would be performed in the real world to determine which members would be used to construct the sections, and how the sections would be assembled.”

Examiner’s Response:
	The Examiner respectfully disagrees.
	“3D” is not what is claimed. It is improper to import limitations from the specification into the claims.
	As to this improving the “building process”, it does not. As per MPEP § 2106.05(f): “Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept” – argued improved is merely claiming the speed/efficiency inherent with applying the abstract idea on a computer, with the recitations which are “simply adding a general purpose computer or computer components after the fact to an abstract idea “. 
	Also, as per MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.” – the argued improvement is merely in the mental process, i.e. that of adding a computer and generic computer components to a mental process which results in an improvement of “the improved speed or efficiency inherent with applying the abstract idea on a computer” (MPEP § 2106.05(f)). 

	Furthermore: as per MPEP § 2106.05(a): “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that 
	See the instant specification, ¶¶ 19-20, which describes, as stated in MPEP § 2106.05(a), that “the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art)”.

Applicant Submits (Remarks, pages 6-7): “The present invention creates new 3d model files ( of the building and of the sheathing material panels) which previously did not exist. The files are readable by a CAD tool. The files which are readable by third party CAD tools are created to each sheathing material panel and also for the new model file with the sheathing material applied.”

Examiner’s Response:
	The Examiner respectfully disagrees.
	As stated above, it is improper to import limitations from the specification into the claims.
	And, as stated above – the claimed features which are being argued are claimed in such a generic manner that they amount to, as per MPEP § 2106.05(f): “simply adding a general purpose computer or computer components after the fact to an abstract idea” which “does not integrate a judicial exception into a practical application or provide significantly more.”

Applicant Submits (Remarks, pages 7-8): “The claims are focused on "an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity." The present invention is using a computer in a new capacity and is not just turning a 3D model into a drawing, but analyzing the 3D model to create new files.”

Examiner’s Response:
	The Examiner respectfully disagrees.
	As stated above, it is improper to import limitations from the specification into the claims. 
	In addition, the claimed invention is not an improvement in the functioning of a computer. 
Rather, the claimed invention is merely reciting the use of a computer as a tool to implement an abstract idea of a mental process. 
	The functioning of the computer undergoes no improvement due to the use of that computer as a tool to implement an abstract idea, rather this is merely the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) [which] does not integrate a judicial exception into a practical application or provide significantly more” as discussed in MPEP § 2106.05(f). 

Regarding the § 102 Rejection 


Applicant Submits (Remarks, page 8): “Liu discloses playing the drywall (for the walls not the floors) where the drywall edges are on a stud, this is done for taping and mudding purposes”

Examiner’s Response:
	The Examiner respectfully disagrees.
	See Liu as was relied upon, e.g. figure 9 which shows a “Schematic diagram of floor layers (gypsum board and oriented strand board).”, figure 13 for a “Flowchart of floor boarding design algorithm.” and the like.
	As per Liu, § 4, ¶ 1: “Wall studs and floor joists in light-frame walls and floors need to be covered using sheathing and drywall sheets to form the exterior and interior sides.” – Liu presents a solution to both of these, i.e. to both covering walls with “sheathing”, e.g. “drywall” , and for covering “floor joists” with “sheathing”.

Applicant Submits (Remarks, page 8): “It does not indicate where the fastening locations are or how many are needed.”

Examiner’s Response:
	The Examiner respectfully disagrees.
fastening them to the wood (or metal) studs and joists." – i.e., Liu has stated that the boarding process includes “fastening” the boarding to the “studs and joists”. See the rejection for more clarity.

Applicant Submits (Remarks, page 8): “Liu also indicates that playing drywall horizontally is
preferred. This does not indicate fastening locations based on the overlap or intersection with the sheathing panels and the members.”	

Examiner’s Response:
	The Examiner respectfully disagrees. See Liu § 4, ¶ 1 – the boards are fastened to the floor joists. 
	Also, again – it is improper to import limitations from the specification into the claims. The applicant’s arguments fail to even mention a single claim limitation for each argument, rather this is simply a piecemeal attack against Liu, wherein this attack does not even address the relied upon portions of Liu. 

Applicant Submits (Remarks, page 8): “Also Liu does not disclose performing a conflicts check on the model to determine that the members are conflict free...”	

Examiner’s Response:

	As stated in the rejection below, Liu does not explicitly teach the limitation in claim 1, as currently recited in claim 1. 
	This limitation not recited in claim 8 – it would be wholly improper to import a limitation from claim 1 into claim 8. 

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1 recites “by the at least one processors”, however the other recitations are “by the at least one processor”. The Examiner suggests amending these to be consistent. 
Claim 1 has what appears to by a hyphen in the preamble, i.e. “of-a” – this may be a hyphen, or this may be an indication that the space was deleted – the Examiner suggests amending there claim to remove the hyphen and rather have a space there, i.e. “of a”
Claim 3 recites “calculating...the positioning of the sheathing material...” – however, there is not a prior recitation of “the positioning...” – the Examiner suggests amending this to “a positioning...”
Claim 3 recites: “The computer method of claim 2”, however claim 2 was cancelled. The Examiner suggests amending claim 3 to recite the “The computer method of claim 1” and interprets claim 3 as such. 
Appropriate correction is required.

Claim Interpretation
	Claim 8 recites the use of a “file” – the instant specification does not recite this term. ¶¶ 52-53 recites a “Database” and describes that this is being used for “Information”.
	As such, the claim term “file” is interpreted under the broadest reasonable interpretation as a collection of data/data, e.g. such as used with a computer.
	Claims 1 and 8 recite a “CAD” environment and similar such recitations – similar to “file”, this term does not appear in the specification to provide any specific context to ascertain what this term is intended to convey. As such, the claim term “CAD”/”computer-assisted design” is given its broadest reasonable interpretation in view of the specification and the present claims as using a computer to assist a design. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 

Claim 1 recites:
identifying, by the at least one processor, members, based on the position and orientation of the members which members are associated with floor joists and which members are associated with interior wall;

¶ 67 in the instant specification recites:
“...As shown in Figure 6, a top view of a floor joist shows exterior/upper floor surface 601 and interior/lower surface 602. The optimization program 108 is able to, analyze the model data and calculate the area which the sheathing material is to be applied to. This takes into account all of the interiors 602, the thickness of the walls, and the other features of the building model which affect the installation of the sheathing material...”. Figure 6 does not depict a # 601. Figure 6 depicts that # 602 is the outer boundary of this figure.
¶ 7 recites, in part: “the group of members to determine a selection of the group of members which are associated with the intersection between floor joists and wall panels;”
The applicant submits (Remarks, page 5): “Para [0067] indicates that the program is able to identify the floor joist members of the model. Para [0020] indicates that the unique features of the present invention include an optimize an installation order” – this is not what is claimed. 
The instant specification does not support the presently claimed invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
Claim 8 is directed towards the statutory category of an article of manufacture. 

Step 2, Claim 1 and the dependent claims thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
A ..method ..., the method comprising:
	performing...a conflict check on the model of the structure ..., to determine if the group of members are conflict free;
analyzing...the group of members to determine the position and orientation of the members within the model;
identifying...members, based on the position and orientation of the members which members are associated with floor joists and which members are associated with interior wall;
	calculating...an area in which a sheathing material will be applied over the members associated with the floor joists;
	generating...a layout of the sheathing material relative to the members, wherein each sheathing material interacts with at least one member and at least one mounting location is identified;
	manipulating...the model ...to include the sheathing material;
	analyzing...an installation order of the sheathing material;
	generating...a set of illustrations showing the sheathing material layout...

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
 computer 
using computer-aided design (CAD) tool
within the CAD tool
, by the at least one processors, 
, by the at least one processor,
, by at least one processors,  

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
 for optimizing sheathing material requirements for interior floors of a structure 

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receiving, by at least one processor, a model of a structure within the CAD tool, wherein the model is comprised of a group of members;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
 computer 
using computer-aided design (CAD) tool
within the CAD tool
, by the at least one processors, 
, by the at least one processor,
, by at least one processors,  

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
 for optimizing sheathing material requirements for interior floors of a structure 

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receiving, by at least one processor, a model of a structure within the CAD tool, wherein the model is comprised of a group of members;

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claim 3 recites another step in the mental process

As such, the claims are directed towards a mental process without significantly more.

Step 2, Claim 8
Step 2A – Prong 1


The mental process recited in claim 8 is:
...
... analyze a model ... to identify a set of frame members, to determine if the frame members are associated with floor joists of the model;
	... simulate an installation of sheathing material to determine an installation order and orientation of the sheathing material, wherein each sheathing material interacts with at least one frame member associated with the floor joist 
...identify fastening locations of the sheathing material based on the interface with the at least one member associated with the floor joist;
	3Application No. 16/822,128Docket No. COEN19.US.U.00302... create sheathing material [data] which are applied to the model and interact with the identified set of frame members;
	and ... create a set of illustrations ...of the sheathing material, wherein each sheathing material has a number assigned based on the installation order of the sheathing material, and fastening locations are identified.

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the 

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A computer program product...comprising:	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
in a computer-aided design (CAD) environment, 
program instructions to...
file 
files 
of the CAD environment
CAD files within the CAD environment 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for determining the sheathing materials required for flooring 

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A computer program product...comprising:	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
in a computer-aided design (CAD) environment, 
program instructions to...
file 
files 
of the CAD environment
CAD files within the CAD environment 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for determining the sheathing materials required for flooring 

As such, the claims are directed towards a mental process without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., “BIM-based automated design and planning for boarding of light-frame residential buildings”, 2018 

Regarding Claim 8
Liu teaches:
	A computer program product for determining the sheathing materials required for flooring in a computer-aided design (CAD) environment, comprising: one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
(Liu, see abstract – “This research thus proposes a rule-based automated building information model (BIM) approach for designing boarding layout and planning material sheet cutting, resulting in practically feasible solutions with minimal material waste.”, then see § 1 ¶ 1 – “Wall studs and floor joists in light-frame walls and floors need to be covered using sheathing and drywall sheets to form the exterior and interior sides.” and see figures 9 and 13-14 – this includes “floor boarding design”)
	program instructions to analyze a model file of the CAD environment to identify a set of frame members, to determine if the frame members are associated with floor joists of the model;(Liu, figure 15 – this is a “Graphic user interface of the prototyped system” which shows an example of a received 3D model of structure in the CAD tool, including the members of the model; also see figure 6, the “input” to the system includes a “BIM” which is a building frame information;”...
 	then see page 241, ¶ 2 “To extract relevant information from the BIM, modelling elements in Autodesk Revit are mapped to those classes (see Fig. 7), while BIM data is extracted to instantiate these objects, thereby facilitating boarding design and planning...To begin, the BIM parser identifies all building elements relevant to the boarding design and planning by their types, such as walls, floors, windows, doors, studs, plates, and joists...” and figure 7 shows that this includes the “Location” of each building component, as well as the orientation, e.g. the “Joist Direction” of the floor layer and the “Rotation” of the studs))
	program instructions to simulate an installation of sheathing material to determine an installation order and orientation of the sheathing material, wherein each sheathing material interacts with at least one frame member associated with the floor joist program instructions to identify fastening locations of the sheathing material based on the interface with the at least one member associated with the floor joist; (Liu, see figure 13 and see page 242 col. 2 ¶ 3 “A similar procedure is followed for floor boarding layout (see Fig. 13)....” for the description of figure 13  - i.e. this simulates the placement of each piece of sheathing material in an order [example of an installation order] wherein as per at least figure 13 this includes that the “board orientation” was identified by the “joist direction” 
	as to the fastening location/interaction with at least one member – the “Boarding Design rules” in figure 13 include “Lay sheet edge on joist” as this is the rule from § 4 ¶ 1: “As described above, sheathing and drywall boarding refers to the process of determining board and then fastening them to the wood (or metal) studs and joists.” )
	3Application No. 16/822,128Docket No. COEN19.US.U.00302program instructions to create sheathing material CAD files within the CAD environment which are applied to the model and interact with the identified set of frame members;(Liu, figure 6, the “Output” includes “Construction Centric BIM” and § 5.5 ¶ 1 clarifies: “Ultimately, the boarding layout design with minimised material waste is modelled automatically in the BIM by the boarding layout modeller, as shown in Fig. 6 and Fig. 14, in order to obtain a construction- centric BIM and to generate shop drawings”)
	and program instructions to create a set of illustrations files of the sheathing material, wherein each sheathing material has a number assigned based on the installation order of the sheathing material, and fastening locations are identified.(Liu, figure 6, the “shop drawings” is one of the outputs – see page 245, col. 2, ¶ 1: “In addition, the GUI allows for users to set up a shop drawing configuration in order to generate shop drawings of [floor] sheathing and drywall layout for walls.” and see figure 16(b) for an example – i.e. a set of illustrations/”shop drawings” are generated and output which show the “sheathing... layout” – figure 16(b) shows an example of a shop drawing for the drywall, a skilled person would have inferred that the system would have generated a similar such drawing for the “sheathing...layout” as well
as to the number based on the order: see figure 16(b), the sheets are numbered – a skilled person would have inferred that this was the numbering resulting from the order used in the algorithm (e.g., such as from figure 13 for the floor boarding)
as to the fastening locations: the “Boarding Design rules” in figure 13 include “Lay sheet edge on joist” as this is the rule from § 4 ¶ 1: “As described above, sheathing and drywall and then fastening them to the wood (or metal) studs and joists.” – e.g., see figure 16 which identifies the studs for fastening the sheets to the studs)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., “BIM-based automated design and planning for boarding of light-frame residential buildings”, 2018 in view of Tomasz Fudala, “Manage Clash Detection of Framing Using MWF & Revit”, Blog Posting on the Autodesk Website, Feb. 21st 2014, URL: blogs(dot)autodesk(dot)com/bim-and-beam/2014/02/21/manage-clash-detection-of-framing-using-mwf-revit/ 

Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior floors of a structure using computer-aided design (CAD) tool, the method comprising: (Liu, see abstract – “This research thus proposes a rule-based automated building information model (BIM) approach for designing boarding layout and planning material sheet cutting, resulting in practically feasible solutions with minimal material waste.”, then see § 1 ¶ 1 – “Wall studs and floor joists in light-frame walls and floors need to be covered using sheathing and drywall sheets to form the exterior and interior sides.” and see figures 9 and 13-14 – this includes “floor boarding design”
	receiving, by at least one processor, a model of a structure within the CAD tool, wherein the model is comprised of a group of members; (Liu, figure 15 – this is a “Graphic user interface of the prototyped system” which shows an example of a received 3D model of structure in the CAD tool, including the members of the model; also see figure 6, the “input” to the system includes a “BIM” which is a building information model [e.g. the one in figure 15] which as per page 240, col. 1, ¶ 1: “The inputs for the system include: [1] a BIM for the project, containing architectural and structural frame information;”...)
	...
	analyzing, by the at least one processor, the group of members to determine the position and orientation of the members within the model; (Liu, see page 241, ¶ 2 “To extract relevant information from the BIM, modelling elements in Autodesk Revit are mapped to those classes (see Fig. 7), while BIM data is extracted to instantiate these objects, thereby facilitating
studs, plates, and joists...” and figure 7 shows that this includes the “Location” of each building component, as well as the orientation, e.g. the “Joist Direction” of the floor layer and the “Rotation” of the studs)
identifying, by the at least one processor, members, based on the position and orientation of the members which members are associated with floor joists and which members are associated with interior wall; (Liu, as cited above on page 241 teaches this – i.e. ¶ 2: “To begin, the BIM parser identifies all building elements relevant to the boarding design and planning by their types, such as walls, floors, windows, doors, studs, plates, and joists.” and see figure 7 – the floor joists and the studs [example of members associated with walls, including interior walls] are identified – to clarify: figure 7 shows that the “Interior Face” of the wall is identified as part of this - see figure 13, see page 242 col. 2, ¶ 3 for how this is used for floor boarding
	calculating, by the at least one processor, an area in which a sheathing material will be applied over the members associated with the floor joists; (Liu, see figure 9 – this shows the “Schematic diagram of floor layers” and then see figure 13 which is the “Flowchart of floor boarding design” and shows that the system places sheathing material over all of the members until “all floors done” is “Yes”, wherein this is based on the “size” of the members ,i.e. this includes calculating the area over which the floor boarding is applied over the joists, as the system places floor boarding over the entire calculated area for each floor until each floor is “done”, and all floors are “done” [when the area is covered])
generating, by the at least one processor, a layout of the sheathing material relative to the members, wherein each sheathing material interacts with at least one member and at least one mounting location is identified; (Liu, figure 13 shows the “Flowchart” for the placement of each of the boards, e.g. see table 2 which shows that for the “Floor” the final output of Liu results in a fully covered floor with, in one example, “5.84 %” material waste of excess material
as to the mounting location/interaction with at least one member – the “Boarding Design rules” in figure 13 include “Lay sheet edge on joist” as this is the rule from § 4 ¶ 1: “As described above, sheathing and drywall boarding refers to the process of determining board layout, cutting boarding sheets into designed sizes, and then fastening them to the wood (or metal) studs and joists.”)
	manipulating, by the at least one processor, the model within the CAD tool to include the sheathing material; (Liu, figure 6, the “Output” includes “Construction Centric BIM” and § 5.5 ¶ 1 clarifies: “Ultimately, the boarding layout design with minimised material waste is modelled automatically in the BIM by the boarding layout modeller, as shown in Fig. 6 and Fig. 14, in order to obtain a construction- centric BIM and to generate shop drawings”)
	analyzing, by the at least one processor, an installation order of the sheathing material;(Liu, figure 9, and page 242 col. 2 ¶ 3 “A similar procedure is followed for floor boarding layout (see Fig. 13). It also begins by identifying boarding layers. Then, the joist direction is identified to determine the boarding sheet orientation, because the boarding sheet orientation is always perpendicular to the joist direction. Once the boarding sheet orientation is determined, rows of boarding sheets on the floor are calculated. Subsequently, the start point of one row of sheets is retrieved, and one sheet of the board of nominal size (e.g., 4′×8′ and The processes for one row do not terminate until all boarding sheet layers have been placed, and, in turn, the design algorithm does not terminate until boarding sheets have been placed on all floors.”
in other words the algorithm simulates placing [example of installing] the sheathing panels to determine the order for the installation and the “orientation” of the placement – this includes analyzing the order of the placement, e.g. figure 16(b) shows that the drywall sheets are numbered with the order) 
	generating, by the at least one processor, a set of illustrations showing the sheathing material layout. (Liu, figure 6, the “shop drawings” is one of the outputs – see page 245, col. 2, ¶ 1: “In addition, the GUI allows for users to set up a shop drawing configuration in order to generate shop drawings of [floor] sheathing and drywall layout for walls.” and see figure 16(b) for an example – i.e. a set of illustrations/”shop drawings” are generated and output which show the “sheathing... layout” – figure 16(b) shows an example of a shop drawing for the drywall, a skilled person would have inferred that the system would have generated a similar such drawing for the “sheathing...layout” as well)..

Liu does not explicitly teach:
	performing, by the at least one processors, a conflict check on the model of the structure within the CAD tool, to determine if the group of members are conflict free;

Fudala teaches:
	performing, by the at least one processors, a conflict check on the model of the structure within the CAD tool, to determine if the group of members are conflict free; (Fudala, ¶¶ 1-2: “Checking for clashes [examples of conflicts] of structural members and MEP is considered industry standard for BIM but LGS or CFS framing is sometimes left out of the equation. Framing, manufacturing and on-site construction are certainly some of the final frontiers for a complete BIM process....With MWF or Metal Wood Framer by StrucSoft Solutions, powerful clash detection tools are available directly in Revit® to auto-detect MEP clashes with walls, floors and ceilings and MEP objects, structural members and generic Revit® families. These clashes can be automatically resolved through the establishment of opening creation rules or a visual report can be generated to allow for manual clash resolution.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Liu on a boarding design system wherein: “The building model was first built in Autodesk Revit 2015 [2]; then, a suite of commercial Revit addons, Metal Wood Framer (MWF) [38], was employed to frame building components such as walls and floors.” (Liu, page § 6.1 ¶ 1) with the teachings from Fudala on 
Also, to clarify: these are already combined, see the citation to Liu above, Liu is already using MWF with Revit, wherein Fudala is teaching on a feature of using this same combination. 

Regarding Claim 3
Liu teaches:
	The computer method of claim 2, further comprising, calculating, by at least one processor, the positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. (Liu, figure 13, step: “Identify board orientation based on joist direction” and the later steps – i.e., the sheathing material is placed based on the “joist direction” wherein one of the rules is to “Lay sheet edge on joist”)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting – App # 16/822,153
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16-17 and 21 of copending Application No. 16/822,153 in view of  Tomasz Fudala, “Manage Clash Detection of Framing Using MWF & Revit”, Blog Posting on the Autodesk Website, Feb. 21st 2014, URL: blogs(dot)autodesk(dot)com/bim-and-beam/2014/02/21/manage-clash-detection-of-framing-using-mwf-revit/. This is a provisional nonstatutory double patenting rejection.

Although the claims at issue are not identical, they are not patentably distinct from each other because:

For instant claims 1 and 3, in view of claims 16-17 and 21 of the ‘153:
 There is a distinction in statutory category – this would have been obvious, as claim 16 conveys a system with a processor and memory [e.g., a computer] performing a method
Instant claim 1 recites using a position and orientation of the members – co-pending claim 16 recites the obvious variation of “a surface of the floor joist which are to come in contact with a sheathing material;”
Instant claim 1 recites calculating an “area” for the sheathing material – this would have been an obvious variation of the co-pending recitation of a plurality of sheathing 
Instant claim 1 recites a “mounting location...” – this would have been obvious, e.g. the “surface of the floor joist” of the co-pending


Claims 16 -17 and 21 of the ‘153 does not recite:
performing, by the at least one processors, a conflict check on the model of the structure within the CAD tool, to determine if the group of members are conflict free;

Fudala teaches:
	performing, by the at least one processors, a conflict check on the model of the structure within the CAD tool, to determine if the group of members are conflict free; (Fudala, ¶¶ 1-2: “Checking for clashes [examples of conflicts] of structural members and MEP is considered industry standard for BIM but LGS or CFS framing is sometimes left out of the equation. Framing, manufacturing and on-site construction are certainly some of the final frontiers for a complete BIM process....With MWF or Metal Wood Framer by StrucSoft Solutions, powerful clash detection tools are available directly in Revit® to auto-detect MEP clashes with walls, floors and ceilings and MEP objects, structural members and generic Revit® families. These clashes can be automatically resolved through the establishment of opening creation rules or a visual report can be generated to allow for manual clash resolution.”)



Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16-17 and 21 of copending Application No. 16/822,153 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although the claims at issue are not identical, they are not patentably distinct from each other because:

For instant claim 8, in view of claims 16-17 and 21 of the ‘153:
  There is a distinction in statutory category – this would have been obvious, as claim 16 conveys a system with a processor and memory [e.g., a computer] performing a method
Instant claim 8 recites the use of files: see the BRI above, the term file is interpreted as a collection of data, of which the co-pending conveys obvious variations of. 
Instant claim 8 recites using an orientation of the sheathing material – co-pending claim 16 recites the obvious variation of “a surface of the floor joist which are to come in contact with a sheathing material;”
Instant claim 8 recites a “fastening location...” – this would have been obvious, e.g. the “surface of the floor joist” of the co-pending

Application # 16/822,128
Application # 16/822,153
Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior floors of a structure using computer-aided design (CAD) tool, the method comprising:
	receiving, by at least one processor, a model of a structure within the CAD tool, wherein the model is comprised of a group of members;
	...
	analyzing, by the at least one processor, the group of members to determine the position and orientation of the members within the model;
identifying, by the at least one processor, members, based on the position and orientation of the members which members are associated with floor joists and which members are associated with interior wall;
	calculating, by the at least one processor, an area in which a sheathing material will be applied over the members associated with the floor joists;
	generating, by the at least one processor, a layout of the sheathing material relative to the members, wherein each sheathing material interacts with at least one member and at least one mounting location is identified;
	manipulating, by the at least one processor, the model within the CAD tool to include the sheathing material;
	analyzing, by the at least one processor, an installation order of the sheathing material;
generating, by the at least one processor, a set of illustrations showing the sheathing material layout...

Regarding Claim 16.

	A system for determining the sheathing material required for the construction of a building, comprising:
	one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
receive a model of a structure, wherein the model is comprised of a set of members;
	analyze the set of members to determine a group of members associated with floor joists, and identify a surface of the floor joist which are to come in contact with a sheathing material;
	,  incorporating each sheathing material panels into the model and positioning each of the sheathing material panels relative to the surface of the floor joist within the model, wherein each sheathing material panel interfaces with at least one floor joist;
	manipulate the sheathing material panels which extend beyond a surface edge, wherein the sheathing material panels do not intersect with the set of members,;
	establish an installation order of the sheathing material panels. 

Regarding Claim 17.

	The system of claim 16, further comprising, extract the shape of each sheathing material of the second sheathing material. 


Regarding Claim 21.

	The system of claim 17, further comprising, generating an illustration of the sheathing material identifying the installation order. 


Regarding Claim 3

	The computer method of claim 2, further comprising, calculating, by at least one processor, the positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 

Regarding Claim 1

	analyze the set of members to determine a group of members associated with floor joists, and identify a surface of the floor joist which are to come in contact with a sheathing material;
	,  incorporating each sheathing material panels into the model and positioning each of the sheathing material panels relative to the surface of the floor joist within the model, wherein each sheathing material panel interfaces with at least one floor joist;
	manipulate the sheathing material panels which extend beyond a surface edge, wherein the sheathing material panels do not intersect with the set of members,;

Regarding Claim 8

	A computer program product for determining the sheathing materials required for flooring in a computer-aided design (CAD) environment, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to analyze a model file of the CAD environment to identify a set of frame members, to determine if the frame members are associated with floor joists of the model;
	program instructions to simulate an installation of sheathing material to determine an installation order and orientation of the sheathing material, wherein each sheathing material interacts with at least one frame member associated with the floor joist program instructions to identify fastening locations of the sheathing material based on the interface with the at least one member associated with the floor joist;
	3Application No. 16/822,128Docket No. COEN19.US.U.00302program instructions to create sheathing material CAD files within the CAD environment which are applied to the model and interact with the identified set of frame members;
	and program instructions to create a set of illustrations files of the sheathing material, wherein each sheathing material has a number assigned based on the installation order of the sheathing material, and fastening locations are identified.

Regarding Claim 16.

	A system for determining the sheathing material required for the construction of a building, comprising:
	one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure, wherein the model is comprised of a set of members;
	analyze the set of members to determine a group of members associated with floor joists, and identify a surface of the floor joist which are to come in contact with a sheathing material;
	,  incorporating each sheathing material panels into the model and positioning each of the sheathing material panels relative to the surface of the floor joist within the model, wherein each sheathing material panel interfaces with at least one floor joist;
	manipulate the sheathing material panels which extend beyond a surface edge, wherein the sheathing material panels do not intersect with the set of members,;
	establish an installation order of the sheathing material panels. 

Regarding Claim 17.

	The system of claim 16, further comprising, extract the shape of each sheathing material of the second sheathing material. 


Regarding Claim 21.

	The system of claim 17, further comprising, generating an illustration of the sheathing material identifying the installation order. 





Double Patenting – App # 16/822,124
Claim 1, 3, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 8 of copending Application No. 16/822,124 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because:

For instant claim 1, in view of claim 1 of the ‘124: The instant claimed invention is for sheathing a floor of a structure, whereas the ‘124 recites an obvious variation of the instant claimed invention as applied to the walls of a structure. It would have been obvious to use the ‘124 claimed invention for sheathing floors as well, wherein this variation would have included finding floor joists instead of frame members to have applied the sheathing to. 

For instant claim 8, in view of claim 8 of the ‘124: The instant claimed invention is for sheathing a floor of a structure, whereas the ‘124 recites an obvious variation of the instant claimed invention as applied to the walls of a structure. It would have been obvious to use the ‘124 claimed invention for sheathing floors as well, wherein this variation would have included finding floor joists instead of frame members to have applied the sheathing to. 

f “...an order of installation are identified.”

Application # 16/822,128
Application # 16/822,124
Regarding Claim 1
	A computer method for optimizing sheathing material requirements for interior floors of a structure using computer-aided design (CAD) tool, the method comprising:
	receiving, by at least one processor, a model of a structure within the CAD tool, wherein the model is comprised of a group of members;








performing, by the at least one processors, a conflict check on the model of the structure within the CAD tool, to determine if the group of members are conflict free;
	analyzing, by the at least one processor, the group of members to determine the position and orientation of the members within the model;
identifying, by the at least one processor, members, based on the position and orientation of the members which members are associated with floor joists and which members are associated with interior wall;
	calculating, by the at least one processor, an area in which a sheathing material will be applied over the members associated with the floor joists;
	generating, by the at least one processor, a layout of the sheathing material relative to the members, wherein each sheathing material interacts with at least one member and at least one mounting location is identified;
	manipulating, by the at least one processor, the model within the CAD tool to include the sheathing material;
	analyzing, by the at least one processor, an installation order of the sheathing material;
	generating, by the at least one processor, a set of illustrations showing the sheathing material layout...

Regarding Claim 1
	A computer method for determining sheathing materials required for the construction of a building, comprising:
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of members;
	analyzing, by the at least one processor, the members to determine a set of frame members associated with exterior surfaces of the model, 
forming, by the at least one processor, sections of the model, wherein the sections comprise frame members and the sections are based on a type of sheathing material to be applied to the section based on an area of the model where the section is located;
	identifying, by the one or more processor, conflicts between frame members and where conflicting frame members are identified;
	processing, by the at least one processor, the set of frame members to determine at least one surface of each frame member which interacts with an exterior surface of the model;
	generating, by the at least one processor, a set of data associated with each frame member to determine a location and position of each of the frame members and wherein a wall panel is formed, 
establishing a set of dimensions related to the location and position of each of the frame members, and 
determine interactions between each of the frame members based on any conflicts identified between the frame members, wherein apertures of the model are identified and assigned data sets;
	manipulating, by the at least one processor, to apply the sheathing material onto the wall panels;
	analyzing, by the least one processors, a layout of the sheathing materials on the frame members and accommodating the apertures;
	manipulating, by the at least one processor, the model, wherein the sheathing material is applied to the model, and the sheathing material is applied based on the analyzed layout;
	2Application No. 16/8221224Docket No. COEN19.US.U.00301 analyzing, by the at least one processor, to determine if the sheathing material has any conflict between the sheathing materials pieces and the frame members, wherein if it is determined that conflict exists, identifying the sheathing material or frame member involved in the conflict;
presenting, by the at least one processors, at least one solution to the identified conflict, wherein the presented solution is a computer generated modification to the sheathing material or the frame member to correct the conflict;
	altering, by the at least one processor, the sheathing material to align with an edge of the wall panel, wherein the alteration of the sheathing material is a manipulation of the sheathing material and an adjustment to an alignment of the sheathing materials;
	calculating, by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material, frame member properties, and the intersection of the frame members;
	rendering, by the one or more processors, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 

Regarding Claim 3

	The computer method of claim 2, further comprising, calculating, by at least one processor, the positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 

Regarding Claim 3

	The computer method of claim 2, further comprising, relocating, by the at least one processor, the positioning of the sheathing material, wherein the sheathing material is positioned based on a center line of a frame member [including the orientation]. 

Regarding Claim 8

	A computer program product for determining the sheathing materials required for flooring in a computer-aided design (CAD) environment, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to analyze a model file of the CAD environment to identify a set of frame members, to determine if the frame members are associated with floor joists of the model;
	program instructions to simulate an installation of sheathing material to determine an installation order and orientation of the sheathing material, wherein each sheathing material interacts with at least one frame member associated with the floor joist program instructions to identify fastening locations of the sheathing material based on the interface with the at least one member associated with the floor joist;
	3Application No. 16/822,128Docket No. COEN19.US.U.00302program instructions to create sheathing material CAD files within the CAD environment which are applied to the model and interact with the identified set of frame members;
	and program instructions to create a set of illustrations files of the sheathing material, wherein each sheathing material has a number assigned based on the installation order of the sheathing material, and fastening locations are identified.

Regarding Claim 9

	A computer program product for determining sheathing materials required for the construction of a building, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to receive a model of a structure, wherein the model is comprised of a group of members;
	program instructions to analyze the group of members to determine frame members which are associated with an exterior surface of the model;
	program instructions to identify a set of data points associated with each of the frame members, wherein the data points are related to a set of properties of the frame members and positioning of the frame members;
	program instructions to identify a sheathing material type to be applied to the frame members, and calculate a set of dimensional properties of the sheathing material;
	program instructions to analyze the frame members and the sheathing material to calculate a layout of the sheathing material over the frame members based on a set of calculated mounting points for the sheathing material, wherein the analysis of the frame member and sheathing materials is based on the sheathing material type and the dimensional properties of the sheathing material and the intersection of the sheathing material and the frame members;
	program instructions to apply the sheathing material to the frame members;
	program instructions to manipulate the sheathing material pieces based on edges of wall panels of the frame members, where excess sheathing material is present, and wherein the manipulation of the alignment of the sheathing material pieces and alterations to the dimensional properties of the sheathing material so that the sheathing material is within the edges of the wall panels;
4Application No. 16/8221224Docket No. COEN19.US.U.00301 program instructions to render illustrations of the sheathing material, wherein the position of the sheathing material, locations of the mounting locations of the sheathing material, and an order of installation are identified. 





Double Patenting – App # 16/822,144
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1 and 3 of copending Application No. 16/822,144 in view of  Tomasz Fudala, “Manage Clash Detection of Framing Using MWF & Revit”, Blog Posting on the Autodesk Website, Feb. 21st 2014, URL: blogs(dot)autodesk(dot)com/bim-and-beam/2014/02/21/manage-clash-detection-of-framing-using-mwf-revit/. This is a provisional nonstatutory double patenting rejection.

Although the claims at issue are not identical, they are not patentably distinct from each other because:

For instant claims 1, 
The instant claimed invention is for sheathing a floor, the ‘144 is for sheathing a roof. It would have been an obvious variation of the ‘144 to have used the claimed invention of the ‘144 for a floor
Instant claim 1 recites using a position and orientation of the members – co-pending claim 3 recites an obvious variation of this, i.e. “ calculating, by the at least one processor, the positioning of the sheathing material panels, wherein edges at least two of the sheathing material panels align with a centerline of a member of the group of members.“
Instant claim 1 recites mounting locations – the ‘144 recites analyzing an “installation process” which would have been obvious to have included the mounting locations in this process

Claims 1 and 3 of the ‘144 do not recite:
performing, by the at least one processors, a conflict check on the model of the structure within the CAD tool, to determine if the group of members are conflict free;

Fudala teaches:
	performing, by the at least one processors, a conflict check on the model of the structure within the CAD tool, to determine if the group of members are conflict free; (Fudala, ¶¶ 1-2: “Checking for clashes [examples of conflicts] of structural members and MEP is considered industry standard for BIM but LGS or CFS framing is sometimes left out of the equation. Framing, manufacturing and on-site construction are certainly some of the final 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed invention of the ‘144 with the teachings from Fudala on Revit with the “Metal Wood Framer” program. The motivation to combine would have been that Fudala teaches “powerful clash detection tools [which] are available directly in Revit® to auto-detect MEP clashes with walls, floors and ceilings and MEP objects, structural members and generic Revit® families”.

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 11 of copending Application No. 16/822,144 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although the claims at issue are not identical, they are not patentably distinct from each other because:

For instant claim 8, 
The instant claimed invention is for sheathing a floor, the ‘144 is for sheathing a roof. It would have been an obvious variation of the ‘144 to have used the claimed invention of the ‘144 for a floor
Instant claim 8 recites simulating an installation... – the co-pending recites the obvious variation of this by the limitation including “...installation order...” and dependent claim 11

Application # 16/822,128
Application # 16/822,144
Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior floors of a structure using computer-aided design (CAD) tool, the method comprising:
	receiving, by at least one processor, a model of a structure within the CAD tool, wherein the model is comprised of a group of members;
	...
	analyzing, by the at least one processor, the group of members to determine the position and orientation of the members within the model;
identifying, by the at least one processor, members, based on the position and orientation of the members which members are associated with floor joists and which members are associated with interior wall;
	calculating, by the at least one processor, an area in which a sheathing material will be applied over the members associated with the floor joists;
	generating, by the at least one processor, a layout of the sheathing material relative to the members, wherein each sheathing material interacts with at least one member and at least one mounting location is identified;
	manipulating, by the at least one processor, the model within the CAD tool to include the sheathing material;
analyzing, by the at least one processor, an installation order of the sheathing material;
	generating, by the at least one processor, a set of illustrations showing the sheathing material layout...

Regarding Claim 1

	A computer implemented method for determining the sheathing material required for construction of a building, comprising:
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of a group of members;
	analyzing, by the at least one processor, the group of members to determine a group of members associated with a roof line;
processing, by the at least one processor, the group of members to identify a surface which forms a roof;
	incorporating, by the at least one processor, the sheathing material into the model, wherein a plurality of sheathing material panels are applied to the roof;
	manipulating, by the at least one processor, sheathing material panels which extend beyond a edge of the roof, wherein these sheathing material panels are modified to terminate at the edge of the roof and removed portions of the sheathing material are retained;
	 analyzing, by the at least one processors, an installation process of the sheathing material panels
rendering, by the one or more processors, an illustration of the placement of the sheathing material panels, wherein the sheathing material panels are numbered based on an installation order. 
Regarding Claim 3

	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, the positioning of the sheathing material panels, wherein edges at least two of the sheathing material panels align with a centerline of a member of the group of members. 

Regarding Claim 3

	The computer method of claim 2, further comprising, calculating, by at least one processor, the positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 

Regarding Claim 3

	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, the positioning of the sheathing material panels, wherein edges at least two of the sheathing material panels align with a centerline of a member of the group of members. 

Regarding Claim 8

A computer program product for determining the sheathing materials required for flooring in a computer-aided design (CAD) environment, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to analyze a model file of the CAD environment to identify a set of frame members, to determine if the frame members are associated with floor joists of the model;
	program instructions to simulate an installation of sheathing material to determine an installation order and orientation of the sheathing material, wherein each sheathing material interacts with at least one frame member associated with the floor joist program instructions to identify fastening locations of the sheathing material based on the interface with the at least one member associated with the floor joist;
	3Application No. 16/822,128Docket No. COEN19.US.U.00302program instructions to create sheathing material CAD files within the CAD environment which are applied to the model and interact with the identified set of frame members;
	and program instructions to create a set of illustrations files of the sheathing material, wherein each sheathing material has a number assigned based on the installation order of the sheathing material, and fastening locations are identified.

Regarding Claim 9

A computer program product for determining the sheathing materials required for the construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure, wherein the model is comprised of a group of members;
	analyze the group of members to determine a group of members associated with a roof line, and calculating a surface associated with the roof line;
	3Application No. 16/714702Docket No. COENi9.US.U.00303identify a sheathing material panel to be applied to the surface and creating a model of the sheathing material panel;
	apply the sheathing material panels to the surface, wherein manipulate the model to include the sheathing material panel models;
modify the sheathing material to cover the surface and modifying the sheathing material models which extend beyond an edge of the surface;
	and render an illustration of the placement of the sheathing material panels based on an installation order of the panels. 

Regarding Claim 11.

	The computer program product of claim 10, further comprising, calculate the positioning of the sheathing material, wherein an edge of at least two of the sheathing material panels align with a centerline of a member of the group of members, and the overlap of the sheathing material panel and the member a series of fastening locations are identified. 



Double Patenting – App # 16/822,172
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, 14-15 of copending Application No. 16/822,172 in view of  Tomasz Fudala, “Manage Clash Detection of Framing Using MWF & Revit”, Blog Posting on the Autodesk Website, Feb. 21st 2014, URL: blogs(dot)autodesk(dot)com/bim-and-beam/2014/02/21/manage-clash-detection-of-framing-using-mwf-revit/. This is a provisional nonstatutory double patenting rejection.

Although the claims at issue are not identical, they are not patentably distinct from each other because:

For instant claims 1, in view of claims 8, 14-15 of the ‘172:
The distinction in statutory category would have been obvious to a skilled person 
The instant claimed invention is for sheathing a floor, the ‘172 is for sheathing a ceiling, wherein the sheathing material for the ceiling is placed on the roof trusses. It would have been an obvious variation of the ‘172 to have used the claimed invention of the ‘172 for a floor
Instant claim 1 recites using a position and orientation of the members – co-pending claim 1 recites an obvious variation of this, i.e. “adjusting the position of the sheathing material in the model so that each sheathing material panel interfaces with at least one roof truss;”
Instant claim 1 recites mounting locations – the ‘172 recites in claims 14-15 that there is an “installation order” processed – an obvious part of an installation of sheathing is the 

Claims 8 and 14-15 of the ‘172 do not recite:
performing, by the at least one processors, a conflict check on the model of the structure within the CAD tool, to determine if the group of members are conflict free;

Fudala teaches:
	performing, by the at least one processors, a conflict check on the model of the structure within the CAD tool, to determine if the group of members are conflict free; (Fudala, ¶¶ 1-2: “Checking for clashes [examples of conflicts] of structural members and MEP is considered industry standard for BIM but LGS or CFS framing is sometimes left out of the equation. Framing, manufacturing and on-site construction are certainly some of the final frontiers for a complete BIM process....With MWF or Metal Wood Framer by StrucSoft Solutions, powerful clash detection tools are available directly in Revit® to auto-detect MEP clashes with walls, floors and ceilings and MEP objects, structural members and generic Revit® families. These clashes can be automatically resolved through the establishment of opening creation rules or a visual report can be generated to allow for manual clash resolution.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed invention of the ‘172 with the teachings from Fudala on Revit with the “Metal Wood Framer” program. The 

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 14-15 of copending Application No. 16/822,172 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although the claims at issue are not identical, they are not patentably distinct from each other because:

For instant claim 8, in view of claims 8, 14-15  of the ‘172:
The instant claimed invention is for sheathing a floor, the ‘172 is for sheathing a ceiling. It would have been an obvious variation of the ‘172 to have used the claimed invention of the ‘172 for a floor
Instant claim 8 recites simulating an installation... – the co-pending recites the obvious variation of this by the limitation including “manipulating the sheathing material panels which extend beyond an edge of the surface, wherein the sheathing material panels which extend beyond the surface are modified to terminate at the surface edge.” and the limitations of the “...installation order...” in the dependent claims 

Application # 16/822,128
Application # 16/822,172
Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior floors of a structure using computer-aided design (CAD) tool, the method comprising:
	receiving, by at least one processor, a model of a structure within the CAD tool, wherein the model is comprised of a group of members;
	...
	analyzing, by the at least one processor, the group of members to determine the position and orientation of the members within the model;
identifying, by the at least one processor, members, based on the position and orientation of the members which members are associated with floor joists and which members are associated with interior wall;
calculating, by the at least one processor, an area in which a sheathing material will be applied over the members associated with the floor joists;
	generating, by the at least one processor, a layout of the sheathing material relative to the members, wherein each sheathing material interacts with at least one member and at least one mounting location is identified;
	manipulating, by the at least one processor, the model within the CAD tool to include the sheathing material;
	analyzing, by the at least one processor, an installation order of the sheathing material;
	generating, by the at least one processor, a set of illustrations showing the sheathing material layout...

Regarding Claim 8.
	A computer program product for determining the sheathing material required for the construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with the intersection between roof trusses and wall panels;
	identifying an area between the intersection of the roof trusses and the wall panels, wherein a surface is identified;
generating a 3d model file for a sheathing material panel to be applied to the surface;
	apply  sheathing material to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panel models;
	adjusting the position of the sheathing material in the model so that each sheathing material panel interfaces with at least one roof truss;
	3Application No. 16822172Docket No. COEN19.US.U.00306 manipulate the sheathing material to remove sections of the sheathing material which interfere with the wall panels, wherein the model is manipulated to include the sheathing material panel models;
	manipulating the sheathing material panels which extend beyond an edge of the surface, wherein the sheathing material panels which extend beyond the surface are modified to terminate at the surface edge.

Regarding Claim 14.

	The computer program product of claim 8, wherein the program instructions further comprising, process an installation order of the sheathing material based on an analysis of received data of the sheathing material and 4Application No. 16822172Docket No. COEN19.US.U.00306 a location of the sheathing material on the model. 

Regarding Claim 15.

	The computer program product of claim 14, wherein a set of drawings are generated by the determining of the model with the sheathing material and an installation order. 

Regarding Claim 3

	The computer method of claim 2, further comprising, calculating, by at least one processor, the positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 

...adjusting the position of the sheathing material in the model so that each sheathing material panel interfaces with at least one roof truss;
...

Regarding Claim 8
	A computer program product for determining the sheathing materials required for flooring in a computer-aided design (CAD) environment, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to analyze a model file of the CAD environment to identify a set of frame members, to determine if the frame members are associated with floor joists of the model;
program instructions to simulate an installation of sheathing material to determine an installation order and orientation of the sheathing material, wherein each sheathing material interacts with at least one frame member associated with the floor joist program instructions to identify fastening locations of the sheathing material based on the interface with the at least one member associated with the floor joist;
	3Application No. 16/822,128Docket No. COEN19.US.U.00302program instructions to create sheathing material CAD files within the CAD environment which are applied to the model and interact with the identified set of frame members;
	and program instructions to create a set of illustrations files of the sheathing material, wherein each sheathing material has a number assigned based on the installation order of the sheathing material, and fastening locations are identified.

Regarding Claim 8.
	A computer program product for determining the sheathing material required for the construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with the intersection between roof trusses and wall panels;
	identifying an area between the intersection of the roof trusses and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel to be applied to the surface;
	apply  sheathing material to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panel models;
	adjusting the position of the sheathing material in the model so that each sheathing material panel interfaces with at least one roof truss;
	3Application No. 16822172Docket No. COEN19.US.U.00306 manipulate the sheathing material to remove sections of the sheathing material which interfere with the wall panels, wherein the model is manipulated to include the sheathing material panel models;
manipulating the sheathing material panels which extend beyond an edge of the surface, wherein the sheathing material panels which extend beyond the surface are modified to terminate at the surface edge.

Regarding Claim 14.

	The computer program product of claim 8, wherein the program instructions further comprising, process an installation order of the sheathing material based on an analysis of received data of the sheathing material and 4Application No. 16822172Docket No. COEN19.US.U.00306 a location of the sheathing material on the model. 

Regarding Claim 15.

	The computer program product of claim 14, wherein a set of drawings are generated by the determining of the model with the sheathing material and an installation order. 



Double Patenting – App # 16/822,115
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3 of copending Application No. 16/822,115 in view of  Tomasz Fudala, “Manage Clash Detection of Framing Using MWF & Revit”, Blog Posting on the Autodesk Website, Feb. 21st 2014, URL: blogs(dot)autodesk(dot)com/bim-and-beam/2014/02/21/manage-clash-detection-of-framing-using-mwf-revit/. This is a provisional nonstatutory double patenting rejection.

Although the claims at issue are not identical, they are not patentably distinct from each other because:

For instant claims 1, in view of claims 1 and 3 of the ‘115:
The instant claimed invention is for sheathing a floor, the ‘115 is for sheathing walls. It would have been an obvious variation of the ‘115 to have used the claimed invention of the ‘115 for a floor

Claims 8 and 14-15 of the ‘115 do not recite:
performing, by the at least one processors, a conflict check on the model of the structure within the CAD tool, to determine if the group of members are conflict free;

Fudala teaches:
	performing, by the at least one processors, a conflict check on the model of the structure within the CAD tool, to determine if the group of members are conflict free; (Fudala, ¶¶ 1-2: “Checking for clashes [examples of conflicts] of structural members and MEP is considered industry standard for BIM but LGS or CFS framing is sometimes left out of the equation. Framing, manufacturing and on-site construction are certainly some of the final frontiers for a complete BIM process....With MWF or Metal Wood Framer by StrucSoft Solutions, powerful clash detection tools are available directly in Revit® to auto-detect MEP clashes with walls, floors and ceilings and MEP objects, structural members and generic Revit® families. These clashes can be automatically resolved through the establishment of opening creation rules or a visual report can be generated to allow for manual clash resolution.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed invention of the ‘115 with the teachings from Fudala on Revit with the “Metal Wood Framer” program. The motivation to combine would have been that Fudala teaches “powerful clash detection tools [which] are available directly in Revit® to auto-detect MEP clashes with walls, floors and ceilings and MEP objects, structural members and generic Revit® families”.

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/822,115 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although the claims at issue are not identical, they are not patentably distinct from each other because:

For instant claim 8, in view of claim 9 of the ‘115:
The instant claimed invention is for sheathing a floor, the ‘115 is for sheathing walls. It would have been an obvious variation of the ‘115 to have used the claimed invention of the ‘115 for a floor

Application # 16/822,128
Application # 16/822,172
Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior floors of a structure using computer-aided design (CAD) tool, the method comprising:
	receiving, by at least one processor, a model of a structure within the CAD tool, wherein the model is comprised of a group of members;
	...
	analyzing, by the at least one processor, the group of members to determine the position and orientation of the members within the model;
identifying, by the at least one processor, members, based on the position and orientation of the members which members are associated with floor joists and which members are associated with interior wall;
	calculating, by the at least one processor, an area in which a sheathing material will be applied over the members associated with the floor joists;
	generating, by the at least one processor, a layout of the sheathing material relative to the members, wherein each sheathing material interacts with at least one member and at least one mounting location is identified;
	manipulating, by the at least one processor, the model within the CAD tool to include the sheathing material;
	analyzing, by the at least one processor, an installation order of the sheathing material;
	generating, by the at least one processor, a set of illustrations showing the sheathing material layout...

Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior walls of a structure, the method comprising:
	receiving, by at least one processor, a model of a structure within a CAD tool, wherein the model includes a set of frame members;
	analyzing, by the at least one processor, the model to identify a group of frame members associated with an interior space of the model;
	processing, by the at least one processor, the group of frame members to determine the position and orientation of the frame member, wherein frame members associated within interior walls are identified;
	analyzing, by the at least one processor, sheathing material panel to be applied to the identified walls, based on an installation process, wherein each sheathing material panel interacts with at least one frame member associated with the interior walls and identifying at least one mounting point for each sheathing material panel;
	manipulating, by the at least one processor, the model by incorporating sheathing material panel files into the model within the CAD tool based on the analyzed installation process, wherein a new model file is created;
	and, generating, by the at least one processor, a set of illustrations indicating a sheathing material panels layout, wherein the sheathing material panels are marked with an installation order number and mounting locations;
Regarding Claim 3

	The computer method of claim 2, further comprising, calculating, by at least one processor, the positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 

Regarding Claim 3

	The computer method of claim 2, further comprising, calculating, by at least one processor, the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 

Regarding Claim 8
	A computer program product for determining the sheathing materials required for flooring in a computer-aided design (CAD) environment, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to analyze a model file of the CAD environment to identify a set of frame members, to determine if the frame members are associated with floor joists of the model;
	program instructions to simulate an installation of sheathing material to determine an installation order and orientation of the sheathing material, wherein each sheathing material interacts with at least one frame member associated with the floor joist program instructions to identify fastening locations of the sheathing material based on the interface with the at least one member associated with the floor joist;
	3Application No. 16/822,128Docket No. COEN19.US.U.00302program instructions to create sheathing material CAD files within the CAD environment which are applied to the model and interact with the identified set of frame members;
	and program instructions to create a set of illustrations files of the sheathing material, wherein each sheathing material has a number assigned based on the installation order of the sheathing material, and fastening locations are identified.

Regarding Claim 9

	A computer program product for determining the sheathing materials required for interior walls, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program 3Application No. 16/822,115Docket No. COEN19.US.U.00304 instructions comprising:
	analyze a model of a structure within a CAD tool to determine a group of members which are-associated with interior wall surface of the model;
	analyze the group of members to identify member specific data and properties related to the positioning and orientation of the members;
	identify sheathing material panels to be applied to the group of members, wherein a sheathing material panel component file is created;
calculate the positioning of the sheathing material panel components within the model, the orientation of the sheathing material panels, and the installation order of the sheathing material panels based on the frame members and wherein the positioning of the sheathing material panels to intersect with at least one frame, wherein a set of component files are created for each sheathing material panel incorporated into the model;
	manipulate the model, wherein each interior wall surface is converted into an illustration where the members associated with that interior wall surface are visible and the sheathing material panels are applied to the illustrations, wherein the members are visible through the sheathing material panels and fastening locations are identified as well as a numerical value on each sheathing material panel, wherein the numerical value is related to an installation order of that sheathing material panel;
	and render an illustration of the placement of the sheathing material panels relative to the members




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147